Title: John Adams to Abigail Adams 2d, 16 October 1782
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)



My Dear Daughter
Hague, October 16, 1782

Your obliging letter of 3d September, I have received, and read with all the tenderness of a father deprived of the dearest, and almost the only enjoyment of his life, his family.
I never receive a packet from your mamma without a fit of melancholy that I cannot get over for many days.
Mine has been a hard lot in life, so hard that nothing would have rendered it supportable, especially for the last eight years, but the uninterrupted series of good fortune which has attended my feeble exertions for the public. If I have been unfortunate and unhappy in private life, I thank God I have been uniformly happy and successful as a public man.



This happiness may not always last, and I am now very little solicitous whether it does or not. The great cause of our country is established and out of danger, both in America and Europe, and therefore it is not matter, in my judgment, how soon I return to my family.

Your father,
John Adams

